Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al. ("Surface properties of silica nanoparticles modified with polymers for polymer nanocomposite applications" Journal of Industrial and Chemical Engineering, Vol. 14, 2008, pp. 515-519).
Regarding claims 1-2 and 10, Shin teaches UV-photografting PEGMA on the surface of silica nanoparticles (abstract).
Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al. ("Surface properties of silica nanoparticles modified with polymers for polymer nanocomposite applications" Journal of Industrial and Chemical Engineering, Vol. 14, 2008, pp. 515-519).
Regarding claims 19, Shin teaches UV-photografting PEGMA on the surface of silica nanoparticles (abstract).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Shin et al. ("Surface properties of silica nanoparticles modified with polymers for polymer nanocomposite applications" Journal of Industrial and Chemical Engineering, Vol. 14, 2008, pp. 515-519) as applied to claims 1-2 and 10 above and further in view of Franking et al. (“Highly Stable Molecular Layers on Nanocrystalline Anatase TiO2 through Photochemical Grafting” Langmuir, Vol. 25, No. 18, pp. 10676-10684).
Regarding claim 3-8, the teachings of Shin are as shown above.  Shin fails to teach wherein the article that is coated is a metal substrate.  However, Franking teaches a similar process comprising contacting a titanium dioxide coated onto titanium substrate (see Experimental Section, page 10677) with the unsaturated monomer, 1-dodecene (Experimental Section, pg. 10677) and note that this compound includes an alkene which is a photoliable group); and exposing the titanium dioxide and 1-dodecene to UV radiation as the primary energy source at a wavelength of 254 nm in an inert atmosphere (Experimental Section, page 10677) that forms covalent bonds between titanium dioxide surface and the photoliable functional group (abstract). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shin’s process by utilizing a titania substrate with a titanium substrate as disclosed by Franking as a substitute of one metal oxide for another with a reasonable expectation of success given the similar structure and reactivity and one could have utilized Franking’s reaction conditions for Shin’s relatively undefined conditions as Franking makes clear these conditions are conducive for reacting an unsaturated monomer to a metal oxide substrate. 
Regarding claim 9, Franking further teaches wherein the titania coatings are heat treated before use as cited above.
Claim(s) 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Shin et al. ("Surface properties of silica nanoparticles modified with polymers for polymer nanocomposite applications" Journal of Industrial and Chemical Engineering, Vol. 14, 2008, pp. 515-519) as applied to claims 1-2 and 10 above and further in view of Muller et al. (“Influences of protein films on antibacterial or bacteria-repellant surfaces in a model system using silicon wafers” Biomaterials, Vol. 30, 2009, pp. 4921-4929).
Regarding claim 11, the teachings of Shin are as shown above. Shin fails to teach wherein the coating further comprises an anti-infective moiety.  However, Muller teaches that in addition to providing PEG surface modification to silicon containing surfaces as is done by Shin it could be potentially valuable to further include pyridinium associations on those surfaces in order to promote antibacterial activity (see Conclusion and abstract).  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include the pyridinium associations of Muller in the PEG coated particles of Shin in order to provide said particles with added anti-bacterial effects as proposed by Muller. 
Regarding claims  12-14, the compound employed by Muller having the pyridinium compound is methacyloyloxy-dodecylpyridinium bromide (MDPB)(abstract). 
Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Shin et al. ("Surface properties of silica nanoparticles modified with polymers for polymer nanocomposite applications" Journal of Industrial and Chemical Engineering, Vol. 14, 2008, pp. 515-519) as applied to claims 1-2 and 10 above and further in view of Muller et al. (“Influences of protein films on antibacterial or bacteria-repellant surfaces in a model system using silicon wafers” Biomaterials, Vol. 30, 2009, pp. 4921-4929).
Regarding claim 16, the teachings of Shin are as shown above. Shin fails to teach wherein the coating further comprises an anti-infective moiety.  However, Muller teaches that in addition to providing PEG surface modification to silicon containing surfaces as is done by Shin it could be potentially valuable to further include pyridinium associations on those surfaces in order to promote antibacterial activity (see Conclusion and abstract).  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include the pyridinium associations of Muller in the PEG coated particles of Shin in order to provide said particles with added anti-bacterial effects as proposed by Muller. 
Regarding claims  17-18, the compound employed by Muller having the pyridinium compound is methacryloyloxy-dodecylpyridinium bromide (MDPB)(abstract).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Shin et al. ("Surface properties of silica nanoparticles modified with polymers for polymer nanocomposite applications" Journal of Industrial and Chemical Engineering, Vol. 14, 2008, pp. 515-519) as applied to claims 1-2 and 10 above and further in view of Muller et al. (“Influences of protein films on antibacterial or bacteria-repellant surfaces in a model system using silicon wafers” Biomaterials, Vol. 30, 2009, pp. 4921-4929).
Regarding claim 20, the teachings of Shin are as shown above. Shin fails to teach wherein the coating further comprises an anti-infective moiety.  However, Muller teaches that in addition to providing PEG surface modification to silicon containing surfaces as is done by Shin it could be potentially valuable to further include pyridinium associations on those surfaces in order to promote antibacterial activity (see Conclusion and abstract).  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include the pyridinium associations of Muller in the PEG coated particles of Shin in order to provide said particles with added anti-bacterial effects as proposed by Muller. Further the compound employed by Muller having the pyridinium compound is methacryloyloxy-dodecylpyridinium bromide (MDPB)(abstract).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Shin et al. ("Surface properties of silica nanoparticles modified with polymers for polymer nanocomposite applications" Journal of Industrial and Chemical Engineering, Vol. 14, 2008, pp. 515-519) as applied to claims 1-2 and 10 above and further in view of Hauser et al. (US6312812).
Regarding claim 15, the teachings of Shin are as shown above. Shin fails to teach wherein the coating takes place via spraying.  However, Hauser teaches that it is known to coat substrates capable of being coated by immersion by other methods as well such as by spraying, brushing or roll coating (col. 6, line 35 through col. 7, line 6). Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the immersion coating of Shin with the spray coating of Hauser as  simple substitution of one known fluid coating method for another wherein the results would be predictable based on the interchangeability implied by Hauser.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717